Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115331 Page 1 of 9




  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2
      FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (DC Bar #445801; Admitted Pro Hac Vice) cordell@fr.com
  6   Lauren A. Degnan (DC Bar #452421; Admitted Pro Hac Vice) degnan@fr.com
  7   FISH & RICHARDSON P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
  9   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10   William A. Isaacson (DC Bar #414788; Admitted Pro Hac Vice) wisaacson@bsfllp.com
 11   Karen L. Dunn (DC Bar #1002520; Admitted Pro Hac Vice) kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 12   1401 New York Avenue, N.W.
 13   Washington, DC 20005
      Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
 16   (Counsel for the CMs and Additional Counsel listed below Signature Line)
 17
                            UNITED STATES DISTRICT COURT
 18
                         SOUTHERN DISTRICT OF CALIFORNIA
 19
 20 IN RE:                                  Case No. 3:17-CV-00108-GPC-MDD
                                            [Consolidated with Case No. 3:17-CV-01010-
 21 QUALCOMM LITIGATION,                    GPC-MDD]
 22
                                            APPLE INC. AND THE CMS’
 23
                                            OPPOSITION TO QUALCOMM’S
 24                                         EX PARTE APPLICATION REGARDING
                                            AUTHENTICITY AND FOUNDATION
 25
                                            OBJECTIONS AT TRIAL
 26
                                            Judge:          Hon. Gonzalo P. Curiel
 27
                                            Courtroom:      2D
 28
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION             CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115332 Page 2 of 9




  1          Apple Inc. (“Apple”) and Compal Electronics, Inc.; FIH Mobile Ltd.; Hon
  2   Hai Precision Industry Co., Ltd.; Pegatron Corporation; and Wistron Corporation
  3   (collectively, the “CMs”) respectfully oppose Qualcomm’s Ex Parte Application
  4   Regarding Authenticity and Foundation Objections at Trial (Dkt. 1043).
  5          I.    Apple and the CMs Have Proposed a Reasonable Compromise.
  6          Apple and the CMs have made two related proposals to resolve or at least
  7   narrow and minimize the parties’ disputes.
  8          First, Apple and the CMs have proposed that no foundation or authentication
  9   testimony will be required where a witness is a sender, author, or recipient of an
 10   exhibit produced from a party’s files in response to a discovery request (a “Party
 11   Produced Exhibit”). (Declaration of E. Takashima (“Takashima Decl.”) ¶¶ 4 & Ex.
 12   A). This would eliminate the need for testimony where a foundation is established
 13   on the face of a document. In the unusual circumstances where a witness who is not
 14   the sender, author, or recipient testifies to familiarity with the contents of a
 15   document, there will be no objection to admissibility on foundation grounds.
 16          Second, Apple and the CMs have proposed that the parties mutually identify
 17   any Party Produced Exhibits they would want to introduce into evidence without a
 18   sponsoring witness, and meet and confer regarding those documents before trial.
 19   This Sunday, March 24, 2019, Apple and the CMs made the following proposal:
 20
            If Qualcomm will identify the Party Produced Exhibits it wishes to
 21          use [and] the witnesses who would otherwise need to be called to lay
 22          a foundation for those documents, we will review and let you know
             whether we can consent to their use/admission without a sponsor
 23          (without waiving other objections).
 24
            We are willing to agree to a fixed timeline for our response once we
 25          know what volume of documents/witnesses we are dealing with, and
 26          can put that timing in a stipulation.

 27
 28
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -1-           CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115333 Page 3 of 9




  1           Timing depends principally on volume and the number of witnesses
  2            involved. If Qualcomm is contemplating on the order of 100
               documents/3-4 witnesses and can identify them by tomorrow
  3            afternoon [March 25], I think we can respond before the hearing on
  4            Thursday. If it is more than that we may need to do this on a rolling
               basis, which is something we are willing to do as long as there are
  5            volume parameters in our agreement so we can plan realistically for
  6            the time needed to review and assess documents.

  7           This should be reciprocal. Qualcomm should be willing to conduct
  8            any review Apple and the CMs will do for this purpose. However,
               that review will be later in time.
  9
 10           All of this should be done in approximately the next two weeks so that
               it is finished before trial begins and the parties can issue whatever trial
 11            subpoenas are necessary.
 12   (Takashima Decl. ¶ 5 & Ex. B at 3-4).
 13            The parties met and conferred on March 26. Qualcomm rejected the proposal
 14   above, and indicated that anything less than a blanket agreement that all Party
 15   Produced Exhibits could be used with any witness, regardless of that witness’
 16   knowledge or competence to testify about that document, would not be acceptable to
 17   Qualcomm. (Id. ¶ 6). Despite Qualcomm’s advance refusal of any compromise,
 18   Apple and the CMs offered a further compromise this morning, and informed
 19   Qualcomm that they would also be willing to discuss broad categories of Party
 20   Produced Exhibits that a party wishes to introduce without a sponsoring witness,
 21   such as executed license agreements and other executed contracts. (Id. ¶ 7 & Ex. B
 22   at 1).
 23            Apple and the CMs believe that their compromise proposals would allow the
 24   parties to narrow their disputes, and for 99% of the documents in this case this issue
 25   will simply not arise. Further, if the parties meet and confer regarding specific
 26   documents—rather than attempt to resolve this dispute in the abstract, for all
 27   documents or none—Apple and the CMs are confident that the parties will be able
 28   to eliminate any need to call witnesses “for purposes of establishing a foundation on
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION    -2-            CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115334 Page 4 of 9




  1   something where there’s really no issue or no problem.” 3/21/2019 Hrg. Tr. 8:1-
  2   8:11.
  3           Qualcomm’s bewildering refusal to identify the exhibits it wants to admit
  4   without a sponsor is the fly in the ointment here. Qualcomm seems bent on creating
  5   some kind of surprise event in the trial and thus Qualcomm studiously conceals the
  6   documents it believes would be subject to this ruling. Apple and the CMs also
  7   cannot reasonably narrow any disputes with Qualcomm if Qualcomm is unwilling to
  8   identify the exhibits it wants to admit without a sponsor. Apple and the CMs have
  9   attempted to meet Qualcomm more than half-way in narrowing their disputes. They
 10   should not be forced to do more simply because Qualcomm has realized, just a few
 11   weeks before trial, that it has not identified the witnesses its needs to admit the trial
 12   exhibits it wants to use or has decided that trial by ambush is its preferred tactic.
 13           II.   Qualcomm’s Proposal Is Unreasonable and Prejudicial.
 14           Apple remains concerned Qualcomm wants to introduce into evidence
 15   documents with which no trial witness is familiar. Such evidence creates the clear
 16   risk of unfair argument to the jury or examination of witnesses.
 17           The court in United States v. AT&T—like this case, a major antitrust dispute,
 18   but one tried entirely to the court rather than a jury—recently explained the value of
 19   a sponsoring witness:
 20           I generally1 instructed the parties to seek admission of documents
 21           through sponsoring witnesses, in order to facilitate determinations of
              relevancy or to establish the foundation necessary for nonhearsay or
 22           hearsay exceptions. Witnesses would be able to contextualize and
              explain the technical and lengthy documents at issue, which might
 23           otherwise be misunderstood or selectively cited in post-trial briefs. As
 24           such, I instructed the parties to introduce documents through
              sponsoring witnesses, recognizing that doing so would extend,
 25           somewhat, the length of the trial. In the end, the parties agreed to abide
              by that approach.
 26
      1
 27     The court noted that it had taken judicial notice of some statements by AT&T and
      DirecTV before the FCC, and admitted other documents offered for purposes other
 28   than the truth of the matter asserted. Id. at 187 n.12.
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -3-           CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115335 Page 5 of 9




  1   310 F. Supp. 3d 161, 186-87 (D.D.C. 2018).2 The risk that documents will be
  2   misunderstood in the absence of a witness who can explain them is significantly
  3   greater here, where the jury, rather than the Court, will be the finder of fact on
  4   complex antitrust and FRAND issues. Qualcomm’s proposal would allow it to
  5   inundate the jury with opaque and lengthy documents, and leave it to the jury to
  6   parse through and decipher them. Witnesses unfamiliar with documents will be cast
  7   in a bad light as questioning elicits a string of “I don’t know” responses about
  8   critical issues in the case. It would also allow Qualcomm to introduce documents
  9   which, in the absence of a witness to provide context, would be likely to mislead or
 10   confuse the jury, unfairly prejudicing Apple and the CMs. To alleviate that
 11   prejudice, Apple and the CMs would be forced to call additional witnesses to
 12   explain those documents. That in itself would be unduly prejudicial to Apple and
 13   the CMs, and might not even be possible if the relevant witnesses are unavailable or
 14   outside the range of a trial subpoena and unwilling to appear voluntarily. It is
 15   precisely these kinds of unfair scenarios that the rules of evidence are designed to
 16   protect against.
 17          III.   None of Qualcomm’s Cases Support the Proposition that a
 18                 Foundation “Stipulation” Can Be Forced on Apple and the CMs.
 19          None of the cases cited by Qualcomm (Mot. at 1-2) support the relief it
 20   requests:
 21        Apple, Inc. v. Samsung Elecs. Co., 2013 WL 5737310, at *2 (N.D. Cal. Oct.
 22          22, 2013) addressed competing motions to strike portions of expert reports,
 23          not any issues concerning foundation.
 24        In United States v. Chikata, 427 F.2d 385, 389 (9th Cir. 1970), the court
 25
 26   2
       Several courts—including multiple judges in the Northern District of California—
      require parties to identify sponsoring witnesses for their entire exhibit lists. E.g.,
 27   Guidelines for Final Pretrial Conference in Jury Trials Before District Judge Lucy
      H. Koh § B.8 (Apr. 2017), https://www.cand.uscourts.gov/lhkorders (Hon. Lucy H.
 28   Koh).
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -4-          CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115336 Page 6 of 9




  1         upheld a stipulation signed by both parties over a party’s later objection that
  2         the stipulation was coerced.
  3       In United States v. Yagi, 2013 WL 10570994, at *12-13 (N.D. Cal. Oct. 17,
  4         2013), the court encouraged the parties to reach a stipulation that would
  5         obviate the need to call sixteen witnesses involved in the Government’s
  6         search of the defendants’ residences, where the defendants had objected to the
  7         witnesses as cumulative. The court directed the parties to discuss “whether
  8         there [was] one designated “finder” for each search who could adequately
  9         testify as to the authenticity and location of the items in question.” Id. at *13.
 10         In the absence of an agreement, the Court indicated it would overrule the
 11         defendants’ objections and allow the Government to call each of its witnesses
 12         to establish a foundation for its evidence. Id.
 13       United States v. Lindsey, 2013 WL 12210167, at *1 (D. Nev. Mar. 22, 2013)
 14         concerned motions in limine to admit certain documents as business records.
 15         When the defendant objected principally on the grounds that “government
 16         ha[d] failed to sufficiently identify all the relevant documents to allow for
 17         matching of the certifications to the proper range of documents,” the court
 18         directed the parties to meet and confer. Id. at *1-2.
 19       Rogers v. Fukase, 2011 WL 2939851, at *3 (D. Haw. July 18, 2011)
 20         concerned a motion to strike an opposition to summary judgment. The Court
 21         encouraged the parties to “stipulate to the authenticity of evidence before trial
 22         where there is no genuine dispute as to authenticity, and to otherwise limit the
 23         controversy to matters that are genuinely disputed.” Id.
 24         IV.    Conclusion
 25         For the reasons set forth above, the Court should deny Qualcomm’s motion,
 26   and instead direct the parties to meet and confer consistent with Apple and the
 27   CMs’ proposal.
 28
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -5-           CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115337 Page 7 of 9




  1   Dated: March 28, 2019           Respectfully submitted,
  2
                                     By:    /s/ William A. Isaacson
  3                                        Juanita R. Brooks, SBN 75934, brooks@fr.com
  4                                        Seth M. Sproul, SBN 217711, sproul@fr.com
                                           FISH & RICHARDSON P.C.
  5
                                           12390 El Camino Real
  6                                        San Diego, CA 92130
                                           Phone: (619) 678-5070; Fax: (619) 678-5099
  7
  8                                        Ruffin B. Cordell (D.C. Bar No. 445801;
                                           pro hac vice) cordell@fr.com
  9
                                           Lauren A. Degnan (D.C. Bar No. 452421;
 10                                        pro hac vice) degnan@fr.com
                                           FISH & RICHARDSON P.C.
 11
                                           1000 Maine Avenue, S.W., Suite 1000
 12                                        Washington, D.C. 20024
                                           Phone: (202) 783-5070; Fax: (202)783-2331
 13
 14                                        William A. Isaacson (D.C. Bar No. 414788;
                                           pro hac vice) wisaacson@bsfllp.com
 15
                                           Karen L. Dunn (D.C. Bar No. 1002520;
 16                                        pro hac vice) kdunn@bsfllp.com
                                           BOIES SCHILLER FLEXNER LLP
 17
                                           1401 New York Avenue, N.W.
 18                                        Washington, D.C. 20005
 19                                        Phone: (202) 237-2727; Fax: (202) 237-6131

 20                                  Attorneys for Plaintiff and Counterclaim-Defendant
                                     Apple Inc.
 21
 22                                  By: /s/ Jason C. Lo
                                         Theodore R. Boutrous, Jr., SBN 132099,
 23                                      tboutrous@gibsondunn.com
 24                                      Richard J. Doren, SBN 124666
                                         rdoren@gibsondunn.com
 25                                      Daniel G. Swanson, SBN 116556,
 26                                      dswanson@gibsondunn.com
                                         Michele L. Maryott, SBN 191993
 27                                      mmaryott@gibsondunn.com
 28                                      Jason C. Lo, SBN 219030,
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -6-       CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115338 Page 8 of 9




  1                                        jlo@gibsondunn.com
                                           Jennifer J. Rho, SBN 254312,
  2                                        jrho@gibsondunn.com
  3                                        Melissa Phan, SBN 266880,
                                           mphan@gibsondunn.com
  4                                        GIBSON, DUNN & CRUTCHER LLP
  5                                        333 South Grand Avenue
                                           Los Angeles, CA 90071
  6                                        Tel: (213) 229-7000; Fax: (213) 229-7520
  7
                                           Cynthia E. Richman, DC Bar No. 492089,
  8                                        pro hac vice
                                           crichman@gibsondunn.com
  9
                                           GIBSON, DUNN & CRUTCHER LLP
 10                                        1050 Connecticut Avenue, N.W.
                                           Washington, DC 20036
 11
                                           Tel: (202) 955-8500; Fax: (202) 467-0539
 12                                  Attorneys for Defendants, Counterclaimants, and
 13                                  Third-Party Plaintiffs Compal Electronics, Inc., FIH
                                     Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
 14                                  Pegatron Corporation, and Wistron Corporation
 15
                                           Hugh F. Bangasser, pro hac vice
 16                                        hugh.bangasser@klgates.com
 17                                        Christopher M. Wyant, pro hac vice
                                           chris.wyant@klgates.com
 18                                        J. Timothy Hobbs, pro hac vice
 19                                        tim.hobbs@klgates.com
                                           K&L GATES LLP
 20                                        925 Fourth Avenue, Suite 2900
 21                                        Seattle, Washington 98104
                                           Tel: (206) 623-7580; Fax: (206) 370-6371
 22
 23                                        Caitlin C. Blanche, SBN 254109,
                                           caitlin.blanche@klgates.com
 24
                                           K&L GATES LLP
 25                                        1 Park Plaza Twelfth Floor
                                           Irvine, CA 92614
 26
                                           Tel: (949) 253-0900; Fax: (949) 253-0902
 27                                  Attorneys for Defendant, Counterclaimant, and
 28                                  Third-Party Plaintiff Wistron Corporation
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -7-        CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
Case 3:17-cv-00108-GPC-MDD Document 1063 Filed 03/28/19 PageID.115339 Page 9 of 9




  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on March 28, 2019, to all counsel of record
  4   who are deemed to have consented to electronic service via the Court’s CM/ECF
  5   system per Civ. L.R. 5.4(d). Any other counsel of record will be served by
  6   electronic mail, facsimile and/or overnight delivery.
  7         Executed on March 28, 2019.
  8
                                                  /s/ William A. Isaacson
  9                                               William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      APPLE/CMS’ OPPOSITION TO EX PARTE APPLICATION   -8-          CASE NO. 17-CV-00108-GPC-MDD
      RE: FOUNDATION/AUTHENTICITY OBJ. AT TRIAL
